NOTE: This order is nonprecedential.

ﬂtlniteh étatea QEnurt of Meals
for the erheral QEimlit

NATHANIEL COOPER,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent. 7

2011-3240

Petition for review of the Merit Systems Protection
Board in case no. D01221110320-W-1.

ON MOTION

ORDER

The Department of the Army moves to reform the ofﬁ-
cial caption to designate the Merit Systems Protection
Board as the respondent.

Pursuant to 5 U.S.C. § 7 703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We

COOPER V. MSPB 2

determine that the Board should be designated as the
respondent.

Accordingly,
IT Is ORDERED THAT:

(1) The motion is granted. The revised ofﬁcial cap-
tion is reﬂected above.

(2) The Board should calculate its brief due date from
the date of ﬁling of this order.

FOR THE COURT

DEC 0 g 20“ ls/ Jan Horbaly
Date Jan Horbaly ' '
Clerk

cc: Nathaniel Cooper
Matthew F. Scarlato, Esq.
Lindsey Schreckengost, Esq. (Copy of Petitioner's In-
formal Brief Enclosed)

520

FILED
as. com OF APPEALS FOR
THE FEDERAL cmcun

DEC 09 2011

JAN HDR-BALY
CLERK